UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4595



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CRAIG LEWIS WATLINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00404-WLO)


Submitted:   March 3, 2008                 Decided:   April 7, 2008


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph M. Wilson, Jr., MERRITT, FLEBOTTE, WILSON, WEBB & CARUSO,
PLLC, Durham, North Carolina, for Appellant. David Paul Folmar,
Jr., Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Craig    Lewis   Watlington       pled   guilty   to    distributing

cocaine base (Count 1), and to possession of a firearm by a

convicted felon (Count 2).         The district court properly calculated

Watlington’s advisory Sentencing Guidelines range as 262-327 months

of imprisonment and sentenced him to 270 months for Count 1 and to

a concurrent sentence of 120 months for Count 2. Watlington timely

appeals,   and     his   counsel     has   filed    a   brief     under   Anders

v. California, 386 U.S. 738 (1967), alleging that there are no

meritorious claims on appeal, but raising the following issue:

whether the district court erred by imposing a sentence that is

unreasonably long.       For the reasons that follow, we affirm.

           After United States v. Booker, 543 U.S. 220 (2005), we

review a sentence to determine whether it is unreasonable, applying

a “deferential abuse-of-discretion standard.”                   Gall v. United

States, 128 S. Ct. 586, 591 (2007).           A district court must engage

in a multi-step process at sentencing. First, the district court

must calculate the appropriate advisory Sentencing Guidelines range

by   making   any    necessary      factual    findings.        United    States

v. Moreland, 437 F.3d 424, 432 (4th Cir. 2006).                 Then the court

should afford the parties “an opportunity to argue for whatever

sentence they deem appropriate.”              Gall, 128 S. Ct. at 596-97.

Next, the sentencing court should consider the resulting advisory

sentencing range in conjunction with the factors set out in 18


                                     - 2 -
U.S.C.A. § 3553(a) (West 2000 and Supp. 2007), and determine

whether the § 3553(a) factors support the sentence requested by

either party.     Id.   Considering the factors in § 3553(a) does not

require the sentencing court to “robotically tick through” every

subsection of § 3553(a).      United States v. Montes-Pineda, 445 F.3d

375, 380 (4th Cir. 2006), cert. denied, 127 S. Ct. 3044 (2007).

           To    determine   whether   a   sentencing   court   abused    its

discretion, we undertake a two-part analysis.               United States

v. Pauley, 511 F.3d 468 (4th Cir. 2007).          First, we examine the

sentence   for   “significant   procedural     errors,”   and   second,    we

evaluate the substance of the sentence.         Id. at 473.     Significant

procedural errors include “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence--including an explanation for any

deviation from the Guidelines range.” Id. (citing Gall, 128 S. Ct.

at 597).   “Substantive reasonableness review entails taking into

account the totality of the circumstances, including the extent of

any variance from the Guidelines range.”         Id.    While an appellate

court may presume a sentence within the Guidelines range to be

reasonable, it may not presume a sentence outside the range to be

unreasonable.     Id.




                                  - 3 -
             Here, the district court followed the necessary steps in

sentencing Watlington, and we find no abuse of discretion in its

within-Guidelines range sentence of 270 months for Count 1 and the

concurrent 120-month sentence for Count 2.      We have examined the

entire record in this case in accordance with the requirements of

Anders, and find no meritorious issues for appeal. Despite notice,

Watlington has not filed a pro se supplemental brief. Accordingly,

we affirm.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.     Counsel’s motion must state that a

copy thereof was served on the client.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                 - 4 -